         Case 1:19-cr-00077-JB-SMV Document 184 Filed 05/28/21 Page 1 of 3


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO.           19-CR-0077 JB                 DATE:         5/7/2021

TITLE:        USA v. Nissen

COURTROOM CLERK: L. Rotonda                      COURT REPORTER:      J. Bean

COURT IN SESSION: 1:30 PM                        TOTAL TIME: 37 MINUTES

TYPE OF PROCEEDING: MOTION HEARING

COURT RULING/DISPOSITION:
  1. MOTION TO DETERMINE COUNSEL – SEE BELOW.


ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 Alex Uballez                                     Joe Romero


PROCEEDINGS:

COURT IN SESSION: 1:30 PM

COURT: CALLS CASE, COUNSEL ENTER APPEARANCES. COURT INVITES MR. ROMERO TO SPEAK TO

MOTION.

MR. ROMERO: SUMMARIZES CONTENT OF MOTION, INDICATES NOT INTERESTED IN REPRESENTING

INDIVIDUAL WHO WILL NOT COOPERATE WITH HIM.

COURT: ASKS MR. ROMERO GIVEN COURT’S HIGH REGARD FOR HIM, IF COURT DECIDES IT IS

WHAT IS IN DEFENDANT’S BEST INTEREST, WOULD HE BE WILLING TO CONTINUE REPRESENTING

DEFENDANT?

MR. ROMERO: WOULD NOT DISOBEY ORDER OF THE COURT, BUT REITERATES THAT IT IS

DEFENDANT’S PREFERENCE THAT HE REPRESENT HIMSELF.

COURT: ACKNOWLEDGES THAT INDIVIDUALS IN UNITED STATES ARE ABLE TO REPRESENT
The Honorable James O. Browning                  -Page 1-                       Clerk’s Minutes
         Case 1:19-cr-00077-JB-SMV Document 184 Filed 05/28/21 Page 2 of 3


THEMSELVES, BUT NOTES THAT DEFENDANT DENIES THAT HE IS SAME.   QUERIES MR. ROMERO AS

TO WHETHER THIS REPRESENTS ISSUES AS TO DEFENDANT TO REPRESENT SELF IF THEY DENY

IDENTITY.     COURT QUERIES MR. ROMERO AS TO WHETHER DEFENDANT MAY ADDRESS THE COURT.

MR. ROMERO: INDICATES DEFENDANT MAY ADDRESS THE COURT.

DEFENDANT: ADDRESSES THE COURT, ALLOCUTES.

1:55 PM       COURT: INTERJECTS, QUERIES DEFENDANT AS TO REMAINING DURATION OF

ALLOCUTION.

DEFENDANT: RESPONDS, RESUMES ALLOCUTION.

COURT: INDICATES INCLINED TO ASK THAT MR. ROMERO CONTINUE TO REPRESENT DEFENDANT.

INDICATES COULD DO COLLOQUY, THOUGH UNSURE AS TO WHAT CONTENT WOULD BE.

MR. UBALLEZ: AGREES WITH COURT, NOTES THAT THERE IS NO INDICATION THAT DEFENDANT

HAS INVOKED RIGHT TO REPRESENT SELF.

COURT: QUERIES COUNSEL.

MR. UBALLEZ: RESPONDS TO COURT’S QUERIES.

COURT: ADDRESSES MR. ROMERO, QUERIES AS TO WHETHER HE WOULD BE WILLING TO

CONTINUE REPRESENTING DEFENDANT.

MR. ROMERO: SUGGESTS THAT COURT COULD FIND THAT DEFENDANT IS HIMSELF, AND ACT AS

STANDBY COUNSEL.

COURT: ADDRESSES THE DEFENDANT, STATES THAT HE IS GOING TO POSE QUESTIONS TO

DEFENDANT.

DEFENDANT: ADDRESSES THE COURT.

COURT: QUERIES MR. ROMERO AS TO WHETHER COMPETENCY HEARING NEEDED BEFORE

PROCEEDING TO SENTENCING.

MR. ROMERO: STATES HAS READ RELEVANT PORTIONS OF REPORT TO DEFENDANT. QUERIES


The Honorable James O. Browning     -Page 2-                        Clerk’s Minutes
         Case 1:19-cr-00077-JB-SMV Document 184 Filed 05/28/21 Page 3 of 3


COURT AS TO WHETHER COURT WOULD ACCEPT DEFENDANT’S STIPULATION AS TO HIS

COMPETENCY.

COURT: QUERIES DEFENDANT.

DEFENDANT: RESPONDS TO COURT’S QUERY, INDICATES BELIEF THAT HE IS COMPETENT.

COURT: QUERIES COUNSEL, ASKS THAT MR. UBALLEZ SUBMIT PROPOSED FORM OF ORDER AS TO

COMPETENCY ISSUE.

MR. UBALLEZ: AGREES TO SAME.

COURT: ADDRESSES COUNSEL, ASKS WHETHER THERE IS ANYTHING FURTHER. THANKS COUNSEL

FOR ASSISTANCE.

COURT IN RECESS: 2:07 PM




The Honorable James O. Browning       -Page 3-                         Clerk’s Minutes
